Citation Nr: 9919501	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Dissatisfaction with the initial rating assigned following 
the grant of service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that established service connection for PTSD 
effective from October 31, 1996.  A notice of disagreement 
with respect to the effective date and initial evaluation 
assigned for this disorder was received in April 1997.  A 
statement of the case was issued in May 1997.  A substantive 
appeal was received from the veteran in June 1997.  A hearing 
was held at the RO in August 1997. 

Regarding the earlier effective date claim, the veteran had 
claimed that service connection for PTSD should have been 
effective from the date of a claim he had previously filed in 
1983.  During the course of this appeal - specifically, in a 
November 25, 1998 action - an effective date of August 9, 
1983, for the establishment of service connection for PTSD, 
was granted and a 30 percent evaluation was assigned 
effective August 9, 1983.  

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) noted that there was a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As such, the issue in appellate status is as 
listed on the title page of this remand.


REMAND

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for the veteran's PTSD is 
warranted.  As noted above, service connection was granted 
for this disorder in January 1997 and ultimately, an 
effective date of August 1983 was established.  The Board 
finds that the veteran has submitted evidence that is 
sufficient to justify a belief that this claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991) and Murphy v 
Derwinski, 1 Vet.App. 78 (1990); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, VA has a duty to assist him 
in the development of facts pertinent to his claim. Id.

The Board notes that in the currently appealed January 1997 
decision, the RO assigned a disability evaluation of 10 
percent effective October 31, 1996 for the veteran's PTSD, 
and in a supplemental statement of the case dated in January 
1998, this evaluation was increased to 50 percent effective 
October 31, 1996.  Thereafter, the RO, in a August 1998 
decision, increased this disability evaluation to 70 percent 
effective May 29, 1998, in November 1998, assigned a 100 
percent evaluation for this disorder effective June 20, 1998  
and in a subsequent November 1998 action granted service 
connection for PTSD from August 9, 1983 with a 30 percent 
evaluation from that date.  However, supplemental statements 
of the case were not issued subsequent to these latter three 
decisions.  (The Board notes that the beginning of the appeal 
period is now August 9, 1983 and that the RO in effect has 
given staged ratings for the veteran's PTSD.)

In this regard, the Board points out that a supplemental 
statement of the case will be furnished to the veteran when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1998).  The Board 
finds that the RO should issue a supplemental statement of 
the case which, among other things, explains how they arrived 
at the effective dates assigned for the various ratings, and 
explains the evaluations themselves.  

The Board also points out that certain portions of 38 C.F.R. 
Part 4 pertaining to the rating criteria for mental disorders 
had been changed effective November 7, 1996, and that the 
Court has indicated that, generally speaking, when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies. Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  The Board notes that it is apparent that the RO was 
aware of this change and Karnas, as evidenced by the May 1997 
statement of the case.  

However, in issuing the supplemental statement of the case, 
the RO should also consider the Court's recent decision in 
the case of Rhodan v. West, 12 Vet. App. 55 (1998).  In this 
decision, the Court held that in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Under the circumstances, the Board finds that the above claim 
must be REMANDED to the RO for the following actions:

1.  The RO should obtain all VA treatment 
records of the veteran since August 9, 
1983, which are not currently in the 
claims file, and associate them with the 
claims file.

2. The RO should again review the 
veteran's claim for a higher initial 
evaluation for his service-connected 
PTSD, and, giving consideration to the 
old and new criteria, rate the veteran 
under each; consideration should be given 
to the effective date of this change in 
regulation (i.e. prior to November 7, 
1996, the old criteria should be 
considered, and subsequent to November 7, 
1996, both the old and new should be 
considered).  If the staged ratings are 
continued the RO should explain the 
effective dates chosen.

3.  The veteran and his representative 
should be furnished a supplemental 
statement of the case.  The laws and 
regulations governing effective dates 
should be considered.  The claims file 
should then be returned to the Board, if 
in order.  No action is required by the 
veteran until he receives further notice, 
but he may furnish additional evidence 
and argument while the case is in remand 
status. 

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










